DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goessler et al (US 5,013,893) in view of Gozum et al (US 2003/0156431).
Goessler shows the structure claimed including a cooktop that is translucent, an electric burner that is operable between a deactive state (off) and an active state (on) wherein the electric burner includes a temporary cooldown state when the electric burner is moved to the deactive state (off) from the active state (on), a light module including a light source (21, 21a, 24) that is illuminated when the electric burner is in the active state and remains at least partially illuminated during the temporary cooldown 
Gozum shows it is known to provide a light/optical fiber guide having a core member (12) with an upper conditioned surface (26) as a light emitting region wherein a light source is directed to a center (20) of the core member and along the upper conditioned surface as the light is emitted there through. Gozum shows the conditioned surface having a V-shaped notch (16, 18) that can extend uniformly and continuously along a top portion of the light fiber as illustrated in Figures 5 and 6. Gozum teaches that the shape of the notch can be triangular, which would form a prism formation, as well as other shapes. Also see para [0060].
In view of Gozum, it would have been obvious to one of ordinary skill in the art to adapt Goessler with the light guide having an upper conditioned surface, having a prism shaped formation, that is uniformly and continuously formed along its top portion an alternative arrangement to create more uniform and bright light emission from the optical core member onto the translucent cooktop through the prism shaped formation. 

With respect to claim 3, Goessler further shows a temperature sensor (17) that records the temperature of the cooktop proximate the electric burner wherein the cooldown state is defined by the surface temperature wherein even when the electric burner is switched off, the surface of the cooktop would still remain hot that exceeds a predetermined temperature. Also see column 2, lines 28-35. 
With respect to claim 9, Goessler further shows the electric burner that is a resistant coil.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goessler in view of Gozum as applied to claims 1-3 and 9 above, and further in view of Orcutt (US 4,422,719) or Hsu (US 2014/0322379).
Goessler in view of Gozum shows the upper conditioned surface that is formed of a prism-shaped formation but does not show that the conditioned surface is an extruded formation defined within the fiber optic light guide.   
Orcutt shows it is known to shape an optical fiber light guide having numeral different shapes that are formed by extrusion that includes a triangular or star-shaped top portion that extends a portion of the fiber optic guide as illustrated in Figure 4. Also, see column 4, lines 55-64. 

In view of Orcutt or Hsu, it would have been obvious to one of ordinary skill in the art to adapt Goessler, as modified by Gozum, with the prism shaped formation that is an extruded formation that becomes an integral or defined formation within the fiber optic light guide since such extrusion is also known to shape the light guide that can form such prism-shaped formation that can be used as a light emitting surface. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goessler in view of Gozum and Orcutt or Hsu as applied to claim 5 above, and further in view of Robbins et al (US 5,067,831).
Goessler in view of Gozum and Orcutt shows the structure claimed including Orcutt showing a light guide having a core member (3) with a transparent plastic covering layer (2) that extends around the core member but does not show the covering layer as a silicone outer layer.  
Robbins shows it is known to provide to provide a light guide core member with an outer plastic layer that includes a silicone material. Also see Abstract. Robbins teaches such optical structure allows for more improved optical light forms.
In view of Robbins, it would have been obvious to one of ordinary skill in the art to adapt Goessler, as modified by Gozum and Orcutt or Hsu with a silicone outer layer that engages with the core member as a suitable material that further enhance the optical transmission of light in a more efficient and greater light intensity that is directed toward the translucent cooktop as known in the art. 
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goessler in view of Gozum as applied to claims 1-3 and 9 above, and further in view of Redmond et al (US 5,664,862).
Goessler in view of Gozum shows the structure claimed except for the surface of the light guide that is tinted and its visible light is substantially white.
Redmond shows an optical guide that can emit white light or that it is tinted to any respective colored light emission (column 3, lines 43-45).
In view of Redmond, it would have been obvious to one of ordinary skill in the art to adapt Goessler, as modified by Gozum, with the light guide that is tinted so that it would emit desired colored light emission to the cooktop for the aesthetic purposes. 
Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goessler et al (US 5,013,893) in view of Brown (US 6,794,621) or Brosnan et al (US 2012/0138590), and Gozum (2003/0156431).  
Goessler shows the structure claimed including a translucent cooktop, an electric burner positioned proximate to the translucent cooktop providing a plurality of heat conditions (on/off heating conditions as well as providing different levels of heating powers), a light module including a light source (21, 21a, 24), a fiber optical guide (30, 30a, 31) that extends from the light module and, also, extends around the electric burner, a temperature sensor (17) that in communication with the light module to generate or illuminate the light source in response to the surface temperature of the 
Brown shows it is known to provide a cooktop having a cooktop status indicator that provides a plurality of illuminated indicia, via the illuminated light colors, indicating the status of the heating element and the surface temperature of the cooktop. Also see Abstract. 
Brosnan also shows it is known to provide a cooktop with a plurality of colors or intensities of light, as a plurality of illuminated indicia, to convey various parameters to the user. Also see para [0017] and [0018]. 
Gozum shows it is known to provide a light/optical fiber guide having a core member (12) with an upper conditioned surface (26) as a light emitting region wherein a light source is directed to a center (20) of the core member and along the upper conditioned surface as at least one elongated line of light is emitted there through. Gozum shows the conditioned surface having a V-shaped notch (16, 18) that can extend uniformly and continuously along a top portion of the light fiber as illustrated in 
In view of Brown or Brosnan, and Gozum, it would have been obvious to one of ordinary skill in the art to adapt Goessler with the control that is communication with the light module to produce or control different brightness or light intensities as well as colors to illuminate a plurality of illuminated indicia that reflects the heating conditions of the cooktop including the heating levels of the electric burner as well as the surface temperatures of the cooktop wherein it would also have been to provide the light guide having a conditioned surface with an elongated prism-shaped ridge or protrusion that extends uniformly and continuously extend along an upper surface of the light guide as an alternative arrangement to create at least one elongated line of light emitted toward the translucent cooktop as the prism-shaped ridge/formation is known to provide more uniform and bright light emission from the optical fiber light guide.
With respect to claim 16, Goessler further shows the electric burner that is a resistant coil.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goessler in view of Brown or Brosnan, and Gozum as applied to claims 10-12 and 16 above, and further in view of Orcutt (US 4,422,719) or Hsu (US 2014/0322379).
Goessler in view of Brown or Brosnan, and Gozum shows the continuous prism-shaped ridge but does not shows that the prism-shaped ridge is an extruded portion of the fiber optic light guide.     
Orcutt shows it is known to shape an optical fiber light guide having numeral different shapes that are formed by extrusion that includes a triangular or star-shaped 
Hsu also shows it is known to shape an optical guide having a conditioned surface having a prism shaped formation that extends continuously and uniformly along the optical guide. Also see para [0010]. 
In view of Orcutt or Hsu, it would have been obvious to one of ordinary skill in the art to adapt Goessler, as modified by Brown or Brosnan, and Gozum, with the prism shaped ridge that is an extruded portion of the fiber optic light guide since such extrusion is also known to shape the light guide that can form such prism-shaped formation that can be used as a light emitting surface. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goessler in view of Brown or Brosnan, and Gozum as applied to claims 10-12 and 16 above, and further in view of Shackle et al (US 9,167,641). 
Goessler in view of Brown or Brosnan, and Gozum shows the continuous prism-shaped ridge but does not the light element having a plurality of lighting elements as claimed. 
Shackle shows it is known to provide a light module having a plurality of light fixtures/elements (115) that is known to produce light intensities or dimming including different colors. 
In view of Shackle, it would have been obvious to one of ordinary skill in the art to adapt Goessler, as modified by Brown or Brosnan, and Gozum, with a plurality of lighting elements having different colors, including a first and a second color, to produce different colors and its brightness or light intensities to reflect the heating conditions of . 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goessler et al (US 5,013,893) in view of Brown (US 6,794,621) or Brosnan et al (US 2012/0138590), Gozum (US 2003/0156431), and Orcutt (US 4,422,719) or Hsu (US 2014/0322379).
Goessler shows the structure claimed including a translucent cooktop, an electric burner positioned below the translucent cooktop providing a plurality of heat conditions (on/off heating conditions as well as providing different levels of heating powers) including a temperature of the cooktop, a light module including a light fixture/source (21, 21a, 24) and a fiber optical guide (30, 30a, 31) that extends from the light module through which light is illuminated, and a control (as illustrated in Figure 6) that controls the heating conditions of the electric burner. But, Goessler does not show the light module to produce a plurality of illuminated indicia is illuminated that corresponds to the heating conditions, and the light guide includes a core member and an outer covering having a surface to surface engagement that defines an internal boundary wherein the top portion defines an extruded prism-shaped surface that extends uniformly and continuously along the internal boundary. 
Brown shows it is known to provide a cooktop having a cooktop status indicator that provides a plurality of illuminated indicia, via the illuminated light colors, indicating 
Brosnan also shows it is known to provide a cooktop with a plurality of colors or intensities of light, as a plurality of illuminated indicia, to convey various parameters to the user. Also see para [0017] and [0018]. 
Gozum shows it is known to provide a light/optical fiber guide having a core member (12) with an upper conditioned surface (26) as a light emitting region wherein a light source is directed to a center (20) of the core member and along the upper conditioned surface as the light is emitted there through. Gozum shows the conditioned surface having a V-shaped notch (16, 18) that can extend uniformly and continuously along a top portion of the light fiber as illustrated in Figures 5 and 6. Gozum teaches that the shape of the notch can be triangular, which would form a prism formation, as well as other shapes. Also see para [0060].
Orcutt shows it is known to provide a light guide having a core member (3) with a transparent plastic covering layer (2) that defines an internal boundary with a conditioned surface as illustrated in Figure 6. And Orcutt also shows it is known to shape an optical fiber light guide having numeral different shapes that are formed by extrusion (column 4, lines 55-64). 
Hsu also shows it is known to shape an optical guide having a conditioned surface having a prism shaped formation that extends continuously and uniformly along the optical guide. Also see para [0010]. 
In view of Brown or Brosnan, Gozum, and Orcutt or Hsu, it would have been obvious to one of ordinary skill in the art to adapt Goessler with the control that is 
With respect to claim 18, Goessler further shows a temperature sensor (17) that is in communication with the light module to generate or illuminate the light source in response to the surface temperature of the translucent cooktop wherein as Brown or Brosnan shows for providing a plurality of illuminated indicia, each indicia would indicate the status that correspond to different temperatures of the surface of the cooktop.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goessler in view of Brown or Brosnan, Gozum, and Orcutt or Hsu as applied to claims 17 and 18 above, and further in view of Guiset et al (US 2013/0286630) and Zenker et al (US 2015/0021312). 
Goessler in view of Brown or Brosnan, Gozum, and Orcutt or Hsu shows the structure claimed including a light guide formed of an optical fiber but does not show a plurality of optical guides. 
Guiset shows it is a cooktop with a single light guide (6) or, alternatively, with a plurality of light guides (6a, 6b) each of which is in communication with its dedicated 
Zenker shows it is known to provide a plurality of light guides (36) that at least partially extend around a heating element (20).
In view of Guiset and Zenker, it would have been obvious to one of ordinary skill in the art to adapt Goessler, as modified by Brown or Brosnan, Gozum, and Orcutt or Hsu, with the light module that is provided with a plurality of fiber optical guides, each having the extruded prism-shaped surface, that extends around the electric burner as an alternative arrangement to produce the plurality of illuminated indicia to produce the heating conditions of the translucent cooktop. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,314,428 (hereinafter Patent ‘428). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ‘428 includes the recited elements of the present application including a translucent cooktop surface, an electric burner , a light module that is illuminated when the burner is in active state and remains in the illuminated state . 
As the claims of Patent ‘428 are more detailed than the present application claims, and the more detailed claims of Patent ‘428 are also deemed to anticipate the broader scope of the present application. Also, the claims of the present application are deemed obvious variants of the claims of Patent ‘428. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SANG Y PAIK/Primary Examiner, Art Unit 3761